Citation Nr: 1507313	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a pelvic cyst, claimed as uterine fibroids.

2.  Entitlement to service connection for the residuals of a hysterectomy with salpingo-oophorecomy, to include as secondary to a service-connected pelvic cyst.   


(The issues of service connection for fatigue, a psychiatric disability, and a chronic sleep disorder are the subject of a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served in the Army Reserve with verified periods of active duty for training (ADT) from August to December 1980 and January to September 1984.  She served on a period of active duty from November 1990 to April 1991.  The evidence of record also shows that she appears to have served on a period of ADT from February to August 1983, although a DD 214 is not of record for this period of time.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for a pelvic cyst and the residuals of a hysterectomy.

In August 2008, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  The subject of this hearing was confined to the two issues indicated above.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in October 2008, when it was remanded for additional development with respect to verification of the Veteran's military service.  Unfortunately additional development is required and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

A February 2010 statement from the Veteran indicates that she had applied for disability benefits from the Social Security Administration (SSA).  If they exist, these records must be obtained.  VA must obtain Social Security Administration decisions and records which have bearing on the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

In August 2013, a VA medical opinion was obtained which addressed the relationship between an ovarian cyst identified during the period of ADT in 1983 and the Veteran's hysterectomy to treat uterine fibroids in 2003.  While this opinion is well reasoned, it does not address whether or not the Veteran has any residuals from the 1983 surgery.  Moreover, the records from 1983 are unclear.  Some records indicate the Veteran had a cyst on the left ovary, while others indicate a leiomyoma on the dome of the uterus.  Accordingly, additional medical examination is necessary.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social Security Administration (SSA) the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  The veteran should be accorded the appropriate VA examination for gynecological conditions.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should review the evidence of record including the treatment records from 1983 and 2003 and indicate:

Whether the Veteran had an ovarian cyst, a leiomyoma on the dome of the uterus, or both in 1983.

Whether or not the Veteran has any current residuals from the 1983 surgery.  

Whether or not the Veteran's 2003 hysterectomy to treat uterine fibroids is related to, or caused by, the gynecological conditions treated during a period of ADT in 1983.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examining physician should provide complete rationale for all conclusions reached.

3.  Notify the Veteran that it is her responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

